Citation Nr: 0608105	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO. 04-32 171 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs benefit programs.

2.  Entitlement to an earlier effective date for the grant of 
service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The June 2003 rating 
decision effectuated a grant of service connection for 
paranoid schizophrenia and assigned a 30 percent disability 
evaluation effective from April 5, 2000 and a 70 percent 
disability evaluation effective from April 22, 2003.  That 
decision also proposed a finding of incompetency, and the 
September 2003 rating decision determined that the veteran 
was not competent to handle disbursement of funds.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran lacks the mental capacity to manage his own 
affairs.

3.  A formal or informal claim for service connection for 
paranoid schizophrenia was not received prior to the informal 
claim filed on June 29, 1999.


CONCLUSIONS OF LAW

1.  The veteran is not competent to handle the disbursement 
of VA funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.353 (2005).

2.  The requirements for an effective date prior to June 29, 
1999, for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

With respect to the competency issue, the Board notes that 
the appeal does not arise from adjudication of a claim made 
by the veteran, but rather it arises from an action initiated 
by the RO.  Nevertheless, the RO notified the veteran of the 
proposed finding of incompetency in a June 2003 rating 
decision and notification letter.  The June 2003 rating 
decision stated that, "A mentally incompetent person is 
defined as one who, because of injury or disease, lacks the 
mental capacity to control or manage his or her own affairs, 
including disbursements of funds without limitation."  The 
rating decision also noted that an April 2003 VA examiner had 
opined that the veteran was not capable of making financial 
decisions and handling any benefits received, and the June 
2003 letter indicated that VA had received information 
showing that the veteran may need help handing his VA 
benefits.  Based on that evidence, it was proposed that the 
veteran be rated as incompetent for VA purposes.  The June 
2003 letter explained that such a finding meant that a 
fiduciary may be appointed to help manage his VA benefits and 
that any money due to him would be paid directly to his 
fiduciary, who must use the payments for the veteran's 
benefit.  The letter also stated that VA would base its 
decision on all of the evidence already obtained as well as 
on any evidence he wished to submit.  In particular, the 
veteran was informed that he had 60 days in which to present 
evidence and argument or request a personal hearing on this 
issue.  Additionally, the August 2004 Statement of the Case 
(SOC) and the September 2004 and February 2005 Supplemental 
Statements of the Case (SSOC) notified the veteran of the 
reasons for the finding of incompetency.  Therefore, the 
Board finds that the veteran was adequately notified of the 
provisions pertaining to the competency issue.   

The Board also finds that any defect with respect to the 
timing of the notice requirement for the issue of competency 
was harmless error.  While the notice provided to the veteran 
was not given prior to the first AOJ adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In fact, the finding of 
incompetency was not effectuated until September 2003, which 
was well after the June 2003 rating decision and letter were 
sent to the veteran notifying him of the proposed action, and 
the issue was also readjudicated in SSOCs.  The veteran has 
been provided with every opportunity to submit evidence and 
argument and to respond to VA notices, and he has taken full 
advantage of these opportunities.  Viewed in context, the 
furnishing of the notice after the decision that led to the 
appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of this issue.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide the issue of competency would not be prejudicial to 
the veteran.  Accordingly, the Board finds that the veteran 
has been provided adequate, timely notice for the issue of 
competency.

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim for an 
earlier effective date for the grant of service connection 
for paranoid schizophrenia.  However, as will be discussed 
below, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective for the grant of service connection for paranoid 
schizophrenia without further development.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


I.  Competency

The record reflects that the veteran has been found to be 
incompetent for VA benefits purposes since September 25, 
2003.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not competent to handle the disbursement of VA 
benefits.  The veteran's paranoid schizophrenia is currently 
evaluated as 100 percent disabling.  The Board does 
acknowledge that a June 2002 private physician stated that 
the veteran seemed to be functioning independently and 
managing his own affairs.  However, the Board also notes that 
that an April 2003 VA examiner subsequently opined that the 
veteran was not capable of making financial decisions and 
handling any benefits to be received, and the medical 
evidence following the September 25, 2003, effective date 
continues to support a finding of incompetency.  In fact, a 
July 2004 VA examiner commented that the veteran was not 
competent to manage his finances because his insight into his 
mental illness was poor, and in September  2004, a private 
physician indicated that the veteran could manage benefits 
granted to him in his own best interests, yet stated that 
such an ability would be problematic.  Therefore, the Board 
concludes that the medical evidence is clear, convincing, and 
leaves no doubt as to the veteran's incompetency.  As such, 
the preponderance of the evidence is against his claim, and 
the incompetency finding should stand. 


II.  Earlier Effective Date

A May 2003 Board decision determined that the veteran was 
entitled to service connection for paranoid schizophrenia, 
and a rating decision dated in June 2003 effectuated that 
grant.  The veteran was assigned a 30 percent disability 
evaluation effective from April 5, 2000, and a 70 percent 
disability evaluation effective from April 22, 2003.  He 
submitted a notice of disagreement in August 2003, and a 
subsequent rating decision dated in August 2004 found that 
there was clear and unmistakable error in the June 2003 
rating decision and instead assigned a 100 percent disability 
evaluation effective from June 29, 1999.  The veteran 
remained unsatisfied with the effective date for the grant of 
service connection for his paranoid schizophrenia and 
continued his appeal.

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that June 29, 
1999, is the correct date for the grant of service connection 
for paranoid schizophrenia.  While the veteran has alleged 
that he is entitled to an earlier effective date for his 
award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

The veteran first presented his claim for service connection 
for paranoid schizophrenia in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on June 29, 
1999.  The record does not contain any earlier statement or 
action indicating an intent to file a claim.  Prior to that 
date, the veteran had never even mentioned the disorder in 
any of his submissions to the VA.  The Board does observe 
that private medical records dated from September to December 
1998 document the veteran's psychiatric treatment; however, 
VA did not receive those records until June 2000.  As such, 
the current effective date for the grant of service 
connection for paranoid schizophrenia pre-dates the receipt 
of those private medical records.  Therefore, the Board finds 
that the veteran did not express intent to file a claim for 
service connection for paranoid schizophrenia prior to June 
29, 1999.  

The Board does acknowledge the veteran's contention that the 
effective date for the grant of service connection for 
paranoid schizophrenia should be the date of his discharge 
examination.  However, the veteran's May 1975 discharge 
examination did not note any psychiatric abnormalities, and 
he denied having a medical history of frequent trouble 
sleeping, depression, excessive worry, loss of memory, 
amnesia, or nervous trouble of any sort at the time of that 
examination.  Moreover, even assuming for the sake of 
argument that the veteran did have an undiagnosed psychiatric 
disorder at the time of his discharge examination, the Board 
notes that he did not submit a claim for service connection 
within one year of his separation.  The effective date of an 
award of disability compensation shall be the day following 
separation from active service only if the claim is received 
within one year after separation from service.  Otherwise, 
the effective date shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The veteran was 
discharged from service in May 1975, and as discussed above, 
he did not submit a claim for service connection paranoid 
schizophrenia until June 29, 1999.  Therefore, the veteran is 
not entitled to an effective date on the day following his 
separation from active service.

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to June 29, 1999, the Board 
notes that the medical evidence of record does not establish 
that the veteran would have been entitled to service 
connection for paranoid schizophrenia at the time of his 
claim.  In this regard, the Board notes that the medical 
evidence associated with the claims file as of June 29, 1999, 
did not show the veteran to currently have paranoid 
schizophrenia that was etiologically related to his military 
service.  There was no medical evidence of record at that 
time discussing a psychiatric disorder.  In fact, VA did not 
receive any treatment records diagnosing the veteran with a 
current psychiatric disorder until June 2000, which was well 
after he had submitted his claim for service connection.  Nor 
was there any medical opinion associated with the claims file 
at that time addressing whether his paranoid schizophrenia 
was related to his military service.  As such, the veteran 
would not have been entitled to service connection for 
paranoid schizophrenia until after the submission of his 
claim.  The effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In summary, the veteran did not demonstrate an intent to 
raise an informal claim for paranoid schizophrenia prior to 
June 29, 1999.  Therefore, the Board finds that a formal or 
informal claim was not received prior to the formal claim 
filed on June 29, 1999.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to June 29, 1999, for the grant 
of service connection for a paranoid schizophrenia.  






ORDER

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.

An effective date prior to June 29, 1999, for the grant of 
service connection for a paranoid schizophrenia is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


